Title: Abigail Adams to Cotton Tufts, 6 February 1798
From: Adams, Abigail
To: Tufts, Cotton


        
          
            my Dear sir
            Philadelphia Febry 6th 1798
          
          I have not had the pleasure of receiving a Line from you for some time. I laughd at my Friend not long since when he sent a Letter to you the contents of which he appeard to be very private about. I told him I knew it was the Farm he had written about, and that he would not tell me because he knew I was averse to encumbering ourselves as we grew older with more cares. it is not my wish to add to our landed Property without we were Sure of a fund to improve it, and if my inclination was followd it would be to put all our lose coins, into deferd stock—but you must follow your directions. I shall however when I can lay by any thing, do it, and tho it may be but a triffel, I shall apply it to that fund which if I should live, will prove usefull to me. if I do not, it will not be lost to the Family. I inclose to you two Hundred dollors— one hundred you will apply to my stock the other, you will use to compleat the out house as soon as work can be done. let the Building upon the back designd for a dairy Room be large enough to take of a part as a closset or store Room. might it not be so constructed as to have a half cellar for milk and a cheese Room over it. the small House at the end of the out house, I proposed to mr Porter to dig a vault for and stone it, and remove it upon it. a wood house might then extend from the out house to the end of the Garden fence leaving a passage to the small House through the wood House I do not see any prospect of accomplishing my views in a Building in addition to our House, untill I return & consult further about it, but I must have the out house so that our families may not interfere, and I should be glad to have our dinning parlour painted as soon as it can be done together with the closset, stairs & entrys. I could wish an experienced person to do it, that particular attention may be paid to the wainscoat over the Chimny by white washing or otherways making it fit for to receive the paint that it may dry. if march should be a pleasent month, the sooner it is done the better for drying, and my Chamber I would have new painted at the same time—
          I believe as this is wholy upon Buisness of a private nature, I must omit politicks particuliarly as the most important matter now under discussion is occasiond by the Brutal conduct of that Wild Irishman Lyon—Who as you will see stated in the papers, Spit in the face of a man whose shoes he was not worthy to clean, but

notwithstanding the insult, one of the greatest that could be offerd a Gentleman mr Griswold so far respected the House as to restrain his anger. yet will there not be found impartial men enough in the House to expell the wretch, it requiring two thirds o tis a pityfull buisness.
          my kind regards to mrs Tufts and to miss Warner as well as to your son and daughter from dear sir / Your Ever affectionate
          
            Abigail Adams
          
        
        
          you will note to me that the Letter and contents come Safe to Hand can you secure us a hundred Bushels of oats. we shall want that quantity & more— I do not often give currency to Baches papers, but it is the most accurate account of the proceedings of yesterday. I send you a report of the proceedings of the college of Physicians. as they will not allow that the Pestilence which lays waste so many of the inhabitants is of domestic origion, so will they annually be exposed to its ravages. I shall hope for an early escape from the city, but I fear these French men will keep us in fire one way or other
        
      